       Case 3:21-cv-00362-JWD-SDJ                      Document 14-3   07/05/21 Page 1 of 2


From:            Thomas Frampton
To:              Deelee Morris
Cc:              BRPDPublicRecordsRequests
Subject:         Re: PRR response
Date:            Thursday, March 25, 2021 8:17:13 PM



*****EXTERNAL EMAIL: Please do not click on links or attachments unless you know the content is
                                         safe.*****

Dear Deelee:

Can you please provide Lawrence and Camallo’s disciplinary records ASAP. All of the videos you
objected to previously I’m dropping the request for. Thanks,

Thomas

--
Thomas Frampton
University of Virginia School of Law
580 Massie Road
Charlottesville, VA 22903
tel: 202.352.8341


From: Deelee Morris <DSMorris@brla.gov>
Date: Thursday, February 4, 2021 at 4:19 PM
To: Thomas Frampton <tframpton@law.virginia.edu>
Cc: BRPDPublicRecordsRequests <BRPDPublicRecordsRequests@brla.gov>
Subject: PRR response

Dear Mr. Frampton,

We are in receipt of your public records request attached herein. To the extent any records are
subject to LSA-RS 44:3 or La.ChildCode art. 412, they will not be subject to disclosure through a
public records request. As per our conversation, we are trying to troubleshoot production of the
criminal report by redacting any information regarding a juvenile arrest. We will have even more
difficulty with the body camera video. I will request the video to determine is some or all video is
releasable and unaffiliated with the juvenile arrest.

We can provide you all non-pending IA files that are responsive to your requests. However these
records can be quite lengthy and costly for copy costs ($1.00 per page). If you would prefer, we can
provide you with an IA history for these officers and you can select which files you would like
copied. The IA histories are only a couple pages long so the costs are minimal.

To perform an email search, I will need you to provide me key terms and a timeframe to ensure the
search is properly performed.
       Case 3:21-cv-00362-JWD-SDJ                 Document 14-3          07/05/21 Page 2 of 2



We will also request the communication recordings. However those will also need to be reviewed to
ensure no identifying information regarding the juvenile arrest is released.

As we discussed if you obtain a court order from juvenile court allowing the release of the records
pursuant to Art. 412, we will be able to provide you copies quicker since my review and redaction
will take a substantial amount of time given my current schedule. I have two major trials scheduled
on March 1, 2021 and April 12, 2021 along with other extensive responsibilities as the police legal
advisor, and I am the only person who can review your request for redaction. So please forgive the
delay.

Please allow at least 30 days for production, however in the event that my schedule does not permit
review within that timeframe, I will provide you with a follow up email to update you on the timing
of production.

If you would like a copy of the initial report with redactions of the juvenile arrest, we can provide
that to you more quickly.

Please advise how you would like to proceed.

Deelee S. Morris
Special Assistant Parish Attorney
Legal Advisor to the Baton Rouge Police Department
9000 Airline Highway
Baton Rouge, LA 70815
Telephone: 225-389-3809
Facsimile: 225-389-5589

CONFIDENTIALITY NOTICE: This e-mail contains PRIVILEGED and CONFIDENTIAL information
intended only for the use of the specific individual or entity named above. If you or your employer is not
the intended recipient of this e-mail or an employee or agent responsible for delivering it to the intended
recipient, you are hereby notified that any unauthorized dissemination or copying of this e-mail is strictly
prohibited. If you have received this transmission in error, please immediately delete the message.
